United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1131
                          ___________________________

                                Cornelius Williams, Jr.

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

  Ian Wallace, Individually and in his Official Capacity as Warden of Southeast
Correctional Center; Omar Clark, Deputy Warden, Individually and in his Official Capacity

                        lllllllllllllllllllllDefendants - Appellees

                               Corizon; Becky Lizenbee

                              lllllllllllllllllllllDefendants

   Carl Jacobsen, CCM, Individually and in his Official Capacity; Jay Gorham,
                 FUM, Individually and in his Official Capacity

                        lllllllllllllllllllllDefendants - Appellees
                                        ____________

                      Appeal from United States District Court
                for the Eastern District of Missouri - Cape Girardeau
                                   ____________

                             Submitted: October 5, 2018
                              Filed: October 11, 2018
                                   [Unpublished]
                                  ____________
Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________
PER CURIAM.

       Former Missouri inmate Cornelius Williams appeals a judgment in favor of
prison officials on his 42 U.S.C. § 1983 and Americans with Disabilities Act claims.
The district court1 dismissed some of Williams’s claims under 28 U.S.C. § 1915(e),
and dealt with the others by granting summary judgment to the defendants. Having
carefully reviewed the record and the parties’ arguments on appeal, we conclude that
the district court did not err in either decision. See Moore v. Sims, 200 F.3d 1170,
1171 (2000) (per curiam) (explaining that de-novo review applies to dismissal for
failure to state a claim under section 1915(e)); see also Odom v. Kaizer, 864 F.3d
920, 921 (8th Cir. 2017) (explaining that a grant of summary judgment is reviewed
de novo and that summary judgment is proper when there is no genuine issue of
material fact and the prevailing party is entitled to judgment as a matter of law).

       We further conclude that the district court did not abuse its discretion in
denying Williams’s requests for appointed counsel. See Phillips v. Jasper Cty. Jail,
437 F.3d 791, 794 (8th Cir. 2006) (explaining that there is no constitutional or
statutory right to appointed counsel in civil cases and that the denial of appointed
counsel is reviewed for an abuse of discretion).

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                        -2-